This is an original action seeking a writ prohibiting respondents from enforcing a restraining order against relator.
A complaint was filed with respondents seeking to enjoin relator and numerous others from enforcing the Automobile License Law, and a restraining order was issued, restraining relator and others "from enforcing or attempting to enforce either by collection, arrest, threats of arrest, confinement in jail or city prison, impounding of automobiles used for individual and private use and not for hire, prosecuting or attempting to prosecute any person or persons, for the violation of and the enforcement of Acts 1925, Chapter 213, Section 9, until further order of this court."
Relator asks a writ prohibiting respondents from enforcing this restraining order insofar as it affects relator's right to make arrests and initiate criminal prosecutions for violation of the statute referred to.
In the case of State ex rel. Paul Fry et al. v. SuperiorCourt of Lake County et al. (1933), 205 Ind. 355, 186 N.E. 310, it is said that equity has no jurisdiction to enjoin criminal prosecutions or the operation of criminal statutes; that it has jurisdiction to protect property rights by injunction where the petitioner has no adequate remedy at law; and where the injunction for the protection of property rights incidentally involves restraining and enjoining criminal prosecutions or the enforcement of a criminal statute, this fact will not destroy the jurisdiction.
The act in question provides that no automobile shall be operated upon the highways until it is registered and *Page 80 
licensed, and provides for the payment of certain license fees, and certain methods of enforcing the law, among which is the impounding of motor vehicles which are on the highway without proper registration and license plates. It is also provided that operating a car without registration or license is a misdemeanor.
The respondent, The Superior Court of Marion County, is a court of general equity jurisdiction. It is clear that it has power to restrain the confiscation or impounding of motor cars 1, 2.  since such cars are property. It is also clear that this may be done without restraining the making of arrests or waging of a criminal prosecution for operating a motor car without registration or license. It is within the jurisdiction of the Superior Court to restrain relator from impounding automobiles, but it exceeds its jurisdiction when it restrains the making of arrests or threats of arrest, confinement in jail or city prison, prosecuting or attempting to prosecute for violation of the law.
The temporary writ of prohibition heretofore issued does not prohibit the respondents from enforcing the restraining order against the impounding of automobiles, but it does prohibit 3.  respondents from exceeding their jurisdiction and restraining the making of arrests or threats of arrest, etc., and, therefore, the writ is made permanent.